884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin A. LEIFRIED, Plaintiff-Appellant,v.William KOLIBASH, Harold F. Salsbery, Ferris R. Bond, JohnnyJ. Jackson, Jane Doe, John Doe, Defendants-Appellees.
No. 89-7113.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1989.Decided Aug. 15, 1989.

Marvin A. Leifried, appellant pro se.
Betsy Clare Steinfeld, Office of the United States Attorney, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Marvin A. Leifried appeals from the district court's order dismissing his Bivens1 and RICO action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Leifried v. Kolibash, C/A No. 87-385-A (S.D.W.Va. Mar. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2


2
AFFIRMED.



1
 Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)


2
 As the Court has already reviewed the transcripts at issue in Leifried's 28 U.S.C. Sec. 2255 action, we deny his motion for production of transcripts at government expense